 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL LADONTE SCOTT,                          No. 2:18-cv-2687 KJN P
12                       Petitioner,
13            v.                                         ORDER
14       ROBERT W. FOX,
15                       Respondent.
16

17           Petitioner is a state prisoner, proceeding without counsel. On June 6, 2019, petitioner

18   filed a motion asking that his evidentiary hearing be heard on an expedited basis because

19   petitioner will be getting transferred back to the general population in a few weeks.1 Petitioner is

20
     1
       Petitioner claims that such transfer will put him in danger due to his commitment offenses.
21   Petitioner is advised that claims concerning the conditions of his confinement, including claims
22   regarding his safety due to housing changes, must be raised in a civil rights action under 42
     U.S.C. § 1983. See Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[C]onstitutional claims that
23   merely challenge the conditions of a prisoner’s confinement, whether the inmate seeks monetary
     or injunctive relief, fall outside” the core of habeas corpus); Alcala v. Rios, 434 F. App’x 668,
24   669 (9th Cir. 2011) (affirming the district court’s finding that a case was not cognizable in habeas
     when the petition challenged only the conditions of confinement). Moreover, petitioner must first
25   seek relief through the prison’s administrative appeal process. ‘‘No action shall be brought with
26   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
     confined in any jail, prison, or other correctional facility until such administrative remedies as are
27   available are exhausted.’’ 42 U.S.C. § 1997e(a). Exhaustion in prisoner cases covered by
     § 1997e(a) is mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002); Ross v. Blake, 136 S. Ct.
28   1850, 1856-57 (2016) (mandatory language of § 1997e(a) forecloses judicial discretion to craft
                                                          1
 1   advised that the court has not yet determined whether an evidentiary hearing is appropriate in this

 2   case. Moreover, respondent has not yet filed a responsive pleading. The undersigned is unable to

 3   render a decision on the merits until the petition is fully briefed by both parties.

 4             Accordingly, IT IS HEREBY ORDERED that petitioner’s motion (ECF No. 40) is denied

 5   without prejudice.

 6   Dated: June 11, 2019

 7

 8

 9   /scot2687.dn

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   exceptions to the requirement).
                                                         2
